DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1 – 20 are pending.  Claims 1, 3 – 5, 8 – 11, 13 – 15, and 17 – 20 were amended.
	
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is a examiner’s statement of reasons for allowance:
Regarding claims 1, 11, and 20, the closest prior art of record, Mikyaki and Iwatsu, either singularly or in combination, fail to anticipate or render obvious the method, computer-program product, device, or system comprising 
calculating a degradation of the battery during a combined period of time that includes the first period of time and the second period of time according to the recorded data, the identified first and second usage mode, and a slope of the first corresponding attenuation curve and the second corresponding attenuation curve, the degradation representing a quantity of the charged capacity of the battery that was reduced over the battery usage during the combined period of time, 

Regarding claims 2 – 10 and 12 - 19 the closest prior art of record, Mikyaki, Iwatsu, Takahashi, Richter, and ‘Murakami, either singularly or in combination, fail to anticipate or render obvious the invention as claimed in claims 1, 11, and 20, as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862